UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-6138



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


MARY ALICE AVERY,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (3:00-cr-00210-LHT)


Submitted:     April 24, 2008                 Decided:   April 29, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Mary Alice Avery, Appellant Pro Se. Gretchen C.F. Shappert, United
States Attorney, C. Nick Williams, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mary Alice Avery seeks to appeal from her judgment of

conviction, which order was entered by the district court on

October   16,    2002.     Specifically,       she   seeks   to   challenge    her

sentence under Kimbrough v. United States, 128 S. Ct. 558 (2007).

Avery’s notice of appeal was filed on December 17, 2007.                       In

criminal cases, the defendant must file a notice of appeal within

ten days of the entry of judgment.              Fed. R. App. P. 4(b)(1)(A).

With or without a motion, the court may grant an extension of time

to file of up to thirty days upon a showing of excusable neglect.

Fed. R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).       Because Avery failed to file a timely notice of

appeal, we dismiss the appeal.          However, this decision is rendered

without prejudice to Avery’s ability to pursue relief under 18

U.S.C. § 3582(c)(2) (2000).             We also deny Avery’s motion for

appointment of counsel. We dispense with oral argument because the

facts   and    legal   contentions     are     adequately    presented    in   the

materials     before     the   court   and     argument   would   not    aid   the

decisional process.



                                                                        DISMISSED




                                       - 2 -